Exhibit 10.7

FARO Technologies 2004 Equity Incentive Plan

Restricted Stock Award Agreement

You have been selected to be a Participating Director in the FARO Technologies,
Inc. 2004 Equity Incentive Plan (the “Plan”), as specified below:

Participating Director:

Date of Grant: ____________________________________________________

Number of Shares of Restricted Stock Granted:
______________________________________

THIS AGREEMENT evidences the grant of shares of restricted stock (the
“Restricted Stock”) by FARO Technologies, Inc., a Florida corporation (the
“Company”), to the Non-Employee Director named above, pursuant to the provisions
of the Plan.

The Plan provides a complete description of the terms and conditions governing
the Restricted Stock. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

1. Grant of Restricted Stock. The Company hereby grants to the Participating
Director the number of Shares of Restricted Stock set forth above, subject to
the terms and conditions of the Plan and this Agreement.

2. Vesting of Restricted Stock. The Restricted Stock will vest in one-third
increments on each of the first three anniversaries of the Date of Grant. If the
Participating Director ceases to be a director for reasons other than death or
disability (as determined by the Committee), the Shares of Restricted Stock that
have not yet vested as of the date of such cessation will be immediately
forfeited. If the Participating Director ceases to be a director as a result of
death or disability (as determined by the Committee) prior to the date all
Shares of Restricted Stock have vested in full, then all such Shares shall vest
on the date of such termination.

3. Dividends Paid on Restricted Stock. During the period between the Grant Date
and the date the Shares of Restricted Stock are vested, the Participating
Director will receive all cash dividends and other distributions paid with
respect to the Shares of Restricted Stock, in each case so long as the
applicable record date occurs before the date of forfeiture of such Shares. If,
however, any such dividends or distributions are paid in Shares, such Shares
will be subject to the same risk of forfeiture, restrictions on transferability
and other terms of this Award as are the Shares of Restricted Stock with respect
to which they were paid.

4. Nontransferability of the Restricted Shares. The Shares of Restricted Stock
may not be sold, transferred or otherwise alienated or hypothecated until they
are vested.

5. Escrow. The Shares of Restricted Stock will be held in escrow by the Company,
as escrow agent. The Company will give the Participating Director a receipt for
the Shares held in escrow that will state that the Company holds such Shares in
escrow for the Participating Director’s account,

 

1 of 3



--------------------------------------------------------------------------------

subject to the terms of this Award, and the Participating Director will give the
Company a stock power for such Shares of Restricted Stock duly endorsed in blank
which will be used in the event such Shares are forfeited in whole or in part.
As soon as practicable after the date a Share of Restricted Stock vests, such
Share will cease to be held in escrow, and the Company will deliver
certificate(s) for such number of Shares to the Participating Director or, in
the case of the Participating Director’s death, to his or her estate.

6. Powers of the Company Not Affected. The existence of this Award shall not
affect in any way the right or power of the Company or its shareowners to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
prior preference stock senior to or affecting the Common Stock or the rights
thereof, or dissolution or liquidation of the Company, or any sale or transfer
of all or any part of the Company’s assets or business or any other corporate
act or proceeding, whether of a similar character or otherwise.

7. Interpretation by Committee. As a condition of the granting of the Shares of
Restricted Stock, the Participating Director agrees, for himself or herself and
his or her legal representatives or guardians, that this Agreement shall be
interpreted by the Committee and that any interpretation by the Committee of the
terms of this Agreement and any determination made by the Committee pursuant to
this Agreement shall be final, binding and conclusive.

8. Miscellaneous.

(a) This Agreement and the rights of the Participating Director hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. In addition to the restrictions described
herein, the Committee shall have the right to impose such restrictions on any
Shares acquired pursuant to the Award, as it may deem advisable, including,
without limitation, restrictions under applicable federal securities laws, under
applicable federal and state tax law, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such Shares.

(b) It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participating Director.

(c) The Participating Director agrees to take all steps necessary to comply with
all applicable provisions of federal and state securities and tax laws in
exercising his or her rights under this Agreement.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or

 

2 of 3



--------------------------------------------------------------------------------

indirect purchase of all or substantially all of the business and/or assets of
the Company, or the result of a merger, consolidation or otherwise.

(f) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Florida.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Date of Grant.

 

FARO TECHNOLOGIES, INC. By:      Name:       Title:       PARTICIPATING DIRECTOR
   Name:       SSN:      

 

3 of 3